Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Claim 1 is replete with limitations having insufficient antecedent basis in the claim which renders the claim indefinite.  For example, “The lifting mechanism”, “the footrest”, “the folding armchair”, “the base”, etc.

In light of the above rejection, the claim has been further treated on the merits as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanzwerk (GB 1056393).
Claim 1- As best understood, Stanzwerk discloses the structure of the lifting mechanism for a footrest as claimed, the lifting mechanism (fig. 3-4, 5-6) comprising:
a fixed seat (seat 13 is pivotally fixed to the frame 12); a swivel footrest (14) connected to the fixed seat; first and second connecting elements (31), each connecting element fixed to the footrest at one end (carrying pivot point 34) and pivotally connected to the seat at an opposing end (32); and a swivel actuator (41) for adjusting the position of the swivel footrest (fig. 6);
wherein each connecting element comprises a U-shaped portion (fig. 3, the intermediate portion adjacent crossbar 16) and an inward elbow portion (fig. 4, adjacent recess 33), the U-shaped portion having the one end (34) and the inward elbow portion having the opposing end (32); and
wherein the inward elbow portion and an axis of the swivel actuator defines an angle that is less than 180 degrees (fig. 5 shows that the actuator 41 has a rear portion with a substantially horizontal axis, with which the elbow portion defines an acute angle; see the marked-up clip below).

    PNG
    media_image1.png
    177
    274
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636